 

Camber Energy, Inc. 10-Q [cei-10q_123118.htm]

Exhibit 10.15

 

FIRST AMENDMENT TO CONSULTING AGREEMENT

 

This First Amendment To CONSULTING AGREEMENT (this “Amendment”) is made and
entered into on January 31st, 2019 between Regal Consulting, a limited liability
company organized under the laws of the state of Delaware (the "Consultant"),
and Camber Energy, Inc. a corporation organized under the laws of the State of
Nevada ("Client").

 

WHEREAS, the CLIENT and Consultant are parties to a consulting agreement
effective as of November 15th, 2018 (the “Agreement”). Under the Agreement, the
Consultant agreed to provide services to the Client which included the release
of two news commentaries per month.

 

WHEREAS, the parties to this Amendment now desire to make certain modifications
and amendments to the Agreement provided herein; and

 

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
undertakings set forth in this Amendment and in the Agreement, and other good
and valuable consideration which is hereby acknowledged, the parties to this
Amendment agree as follows:

 

1.The Services will be modified to include up to 10 news commentaries per month.

 

2. Client shall pay consultant $50,000 per month in cash (the “Cash Fees”) and
50,000 restricted 144 shares of Client’s common stock per month (the “Stock”),
each during the Term of this Agreement. The Stock shall be deemed fully vested,
fully earned, not subject to forfeiture or rescission, free of any contingencies
and fully paid for, on their date of issuance, and Consultant shall be deemed to
hold all investment risk therewith on each such issuance date. The issuance of
the Stock shall be subject to the additional listing approval of the NYSE
American and the Client having sufficient authorized but unissued shares of
common stock to allow such issuance.

 

3. Term of the Agreement will be extended until October 1, 2019 (the “Term”).
The requirement to pay Cash Fees and Stock shall expire automatically on the
date that Client completes an acquisition of assets or securities or a
combination with another company or companies (each a “Combination”), and Client
shall pay Consultant all Cash Fees and Stock due through the end of the Term,
prior to the closing date of such transaction.

 

4. In connection with each issuance of the Stock, the Consultant agrees and
confirms that Consultant is or will be acquiring the Stock, for its account, for
investment purposes only and not with a view to, or for sale in connection with,
a distribution, as that term is used in Section 2(11) of the Securities Act of
1933, as amended (the “Securities Act”), in a manner which would require
registration under the Securities Act or any state securities laws. Consultant
can bear the economic risk of investment in the Stock, has knowledge and
experience in financial business matters, is capable of bearing and managing the
risk of investment in the Stock and is an “accredited investor” as defined in
Regulation D under the Securities Act. Consultant recognizes that the Stock has
not been registered under the Securities Act, nor under the securities laws of
any state and, therefore, cannot be resold unless the resale of the Stock is
registered under the Securities Act or unless an exemption from registration is
available. Consultant has carefully considered and has, to the extent it
believes such discussion necessary, discussed with its professional, legal, tax
and financial advisors, the suitability of an investment in the Stock for its
particular tax and financial situation and its respective advisers, if such
advisors were deemed necessary, have determined that the Stock is a suitable
investment for it. Consultant has not been offered the Stock by any form of
general solicitation or advertising, including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine, or other similar media or television or radio broadcast or
any seminar or meeting where, to Consultant’s knowledge, those individuals that
have attended have been invited by any such or similar means of general
solicitation or advertising. Consultant has had an opportunity to ask questions
of and receive satisfactory answers from Client, or persons acting on behalf of
the Client, concerning the terms and conditions of the Stock and Client, and all
such questions have been answered to the full satisfaction of Consultant.
Neither Client, nor any other party, has supplied Consultant any information
regarding the Stock or an investment in the Stock other than as contained in
this Agreement, and Consultant is relying on its own investigation and
evaluation of the Company and the Stock and not on any other information.

 

This Amendment contains all revised terms and conditions agreed upon by the
parties. All terms and conditions in the Agreement not amended herein remain in
full force and effect. 

 

 

 

 

 

IN WITNESS WHEREOF, this Amendment is executed effective as of the date first
set forth above.

 

 

CONSULTANT: Regal Consulting

 

Signature: /s/ Parker Mitchell   Name:  Parker Mitchell         Date:  02/05/19
 

 

Company & Position: Regal Consulting, LLC

 

 

CLIENT: Camber Energy, Inc.

 

Signature: /s/ Louis Schott   Name: Louis Schott         Date: 2/13/19  

 

Company & Position: Camber Energy, Inc. & Interim CEO

 

 



 

 